Citation Nr: 1501470	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  11-10 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision granted service connection for PTSD and assigned a 30 percent disability rating.  This rating was increased to 50 percent (effective the date of claim) in February 2011.  

This claim initially came before the Board in August 2012, at which time the Board denied the Veteran's claim for an increased initial rating.  

The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 memorandum decision, the Court set aside the Board's August 2012 decision and remanded the matter to the Board.  The Court found that the Board failed to support its decision with an adequate statement of reasons and bases, and that the Board failed to ensure that the duty to assist was fulfilled.

In accordance with the Court's decision, the Board remanded the case in May 2014.  The case has now returned to the Board.  


REMAND

In its May 2014 remand, the Board instructed VA to obtain additional treatment records, both from the VA itself and from the Veteran's private physician.  These additional records have been obtained and associated with the claim file.

That said, the private treatment records suggest that the Veteran is suffering from symptoms more severe than those identified by the earlier July 2010 VA examination (including a disheveled appearance, possible visual hallucinations, and possible obsessional rituals).  Given a possible increase in symptoms and the more than four years of time that have elapsed since the previous examination, the Board concludes that a contemporaneous examination is warranted.  

With respect to the TDIU issue, the Veteran's most recent private treatment records indicate that he is no longer working.  Though the Veteran did not directly attribute this to his PTSD, the Board believes it prudent to raise the issue of entitlement to a TDIU based on the facts of the case.  Accordingly, the Veteran must be provided notice of how such a claim is substantiated, and the issue of his employability must be addressed in the ordered VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice of how a claim for a TDIU is substantiated and of his and VA's respective duties for obtaining evidence.  

2.  Obtain the Veteran's VA treatment records dated from December 2013 and thereafter and associate them with his claims file.  

3.  Schedule the Veteran for a VA examination by an appropriate professional to determine the current nature and severity of his service-connected PTSD.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to state whether the Veteran's PTSD renders him unable to secure or follow a substantially gainful occupation.  The examiner must describe what functions would be difficult or impossible to perform as a result of his PTSD symptoms or impairments.  Further, the examiner must provide the impact that the Veteran's PTSD symptoms have on his ability to accomplish sedentary and manual employment.  

In offering this opinion, the examiner must also take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

4.  Finally, readjudicate the appeal, including the issue of entitlement to a TDIU.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

